Citation Nr: 1232908	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  96-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.   The appellant seeks benefits as the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 1995 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 1998, the Board remanded the appeal for further development. 

In June 2005, the Board denied service connection for the cause of the Veteran's deaths and for DEA.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2006, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  In January 2007, the Board remanded the appeal for further development. 

In May 2008, the Board again denied both claims.  In March 2009, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a February 2009 Joint Motion for Remand.  In September 2009, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  







FINDINGS OF FACT

1.  The Veteran died in May 1993.  The death certificate lists the immediate cause of death as cardiorespiratory arrest due to or as a consequence of malignant glioblastoma of the brain.

2.  The Veteran was not in receipt of compensation at the time of his death for any service-connected disability.

3.  Malignant glioblastoma of the brain first manifested greater than one year after service and was not related to the Veteran's service including exposure to herbicide.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011). 

2.  Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35 is not warranted.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807, 21.3020, 21.3021 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, the notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO received the appellant's claim for DIC in August 1993, prior to the November 2000 legislation that established the notice requirements.  After the initial decision on the claims in September 2003, the RO provided a notice advising the appellant of the information and evidence was needed to substantiate the claim of entitlement to service connection for the cause of the veteran's death and the appellant's and VA's respective responsibilities to obtain relevant evidence.  However, the notice did not advise the appellant of the five criteria to establish service connection or the disabilities for which the Veteran was service-connected at the time of his death.  The notice did not address the criteria for entitlement to DEA.  Therefore, the Board must determine whether the notice errors were prejudicial. 

Although adjudicative documents may not substitute for adequate notice, the appellant was informed of the Veteran's lack of service-connected disabilities at the time of death, the criteria for DIC, and the criteria for service connection in statements of the case and supplemental statements of the case in January 1996, January 1997, and May 2004.   In many briefs and correspondence from two representatives, the appellant demonstrated actual knowledge of the status of the Veteran and the criteria for DIC and service connection and presented relevant evidence relevant to the criteria.  Moreover, entitlement to DEA is a matter of application of the law, and the notice requirements do not apply for this claim.   See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  Attempts were made to obtain adjudicative and medical records from the Social Security Administration (SSA).  The RO was notified in September 2007 that the original disability folder was destroyed and that there were no disability or medical records in the Veteran's folder.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1) (2011).

The RO sent requests for medical records to Buffalo General Hospital and Niagara Falls Memorial Medical Center in May 2007 and in August 2007.  No response was received from either care provider.  There are some records from Niagara Falls Memorial Medical Center associated with the claims folder.  The appellant was notified in August 2007.   Attempts to obtain records from Buffalo Medical Group resulted in a negative response.  In a May 2007 letter, the Health Information Management Department indicated that they had no records of the Veteran.  Any further attempts to obtain these records would also be futile.  Id.  The RO advised the appellant of the inability to obtain these private records in an October 2007 supplemental statement of the case. 

VA has obtained medical opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army military policeman at the rank of First Lieutenant.  The Veteran served for one year in the Republic of Vietnam and was awarded the Bronze Star Medal.  The appellant contends that the cause of the Veteran's death, cardiorespiratory arrest as a consequence of malignant glioblastoma of the brain, was caused by exposure to herbicide in Vietnam.  

A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R.  
§ 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R.  
§ 3.312(b).

The Veteran died in May 1993.  The cause of death listed on the death certificate was cardiorespiratory failure as a consequence of malignant glioblastoma of the brain.  The Veteran had no service connected disabilities at the time of death.  

Service Connection on a Presumptive Basis

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, service personnel records showed that the Veteran served in Vietnam for one year between 1964 and 1966 and is therefore presumed to have been exposed to certain herbicide agents.  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Glioblastoma multiforme or brain cancers are not among those diseases for which presumptive service connection is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS), Institutes of Medicine (IOM) (hereafter IOM) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of IOM reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

In response to eight IOM reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005, June 2010, and August 2012 .  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  IOM issued Update 2008, and the Secretary added three additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  IOM issued Update 2010 in September 2011, and the Secretary proposed a rule change to modify the presumption for peripheral neuropathy from transient to an early on-set, non-transient disease.  See 77 Fed. Reg. 47,795 (August 10, 2012).  Glioblastoma multiforme is not on the list of those new diseases for which presumptive service connection is available.  

The legal presumption for service connection for diseases based on exposure to herbicide in Vietnam is established by Congress in 38 U.S.C.A. § 1116 which requires VA to prescribe regulations based on statistical analysis taking into account reports by the National Academy of Sciences and all other sound medical and scientific information.  To warrant presumptive service connection for a disease, there must be a positive association with exposure to herbicide used in Vietnam.  Here, the appellant has not provided evidence or argument that VA has not followed the congressionally mandated process.  

To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  Polovick v. Shinseki, 23 Vet. App. 48 53-53 (2009) (citing Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  Id. 
   
Therefore, the Board concludes that presumptive service connection for glioblastoma multiforme based on exposure to herbicide is not available because the disease is not listed among those for which the Secretary has determined there is a positive association to exposure to herbicide in Vietnam.  

Service Connection on a Direct Basis

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Certain chronic diseases, such as malignant tumors of the brain, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.  Statistical analysis can be a factor in considering whether the totality of evidence is sufficient to establish direct service connection in a particular Veteran's case.   
Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick, 23 Vet. App at 52-53 (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).   
Medical History and Opinions

Service treatment records are silent for any symptoms, diagnoses, or treatment for a brain disorder, any form of malignancy, or any symptoms of acute exposure to chemicals or ionizing radiation.  

In October 1992, the Veteran sought emergency treatment at a private hospital for a two month history of worsening right side and global headaches with nausea, vomiting, and an altered sense of smell.  The attending physician noted a history of service in Vietnam, an episode of septicemia in 1989, and current essential hypertension.  The physician noted the Veteran's report of a family history "[v]ery strong for cancer with mother having died of colon cancer and a sister having died of GYN malignancy and a father deceased from leukemia." A biopsy showed a right temporal lobe glioblastoma multiforme, and the Veteran underwent a lobotomy and courses of radio- and chemotherapy.  The Veteran had transient improvement but the tumor recurred, and he died in May 1993.  In a hospital discharge report, the attending physician noted that the Veteran died of a probable metastatic glioblastoma multiforme (hereafter a brain tumor).  

The RO received the appellant's timely claim for DIC in August 1993.  

In an October 1993 letter to VA, the Veteran's attending oncologist noted the Veteran's Vietnam service and the Veteran's report of exposure to Agent Orange.  
He noted, "It is my understanding that [the Veteran's tumor] is one of the tumors that has been associated with exposure to agent orange..."  In letters to the appellant's veteran's service organization representative and to the appellant in September, November 1995, and November 1996, the oncologist commented on "the very minimal settlement" that the appellant received and his contention that the Armed Services were liable for the death.  He noted that his understanding that the brain tumor was associated with Agent Orange because of unspecified epidemiological studies.  He was unable to cite any references.  

In August 1995, the RO denied service connection for the cause of the Veteran's death because the brain tumor manifested more than one year after service and was not related to service.  The RO did not address herbicide exposure.  The RO denied DEA because the Veteran's death was not caused by a service connected disability.  

In an October 1996 hearing before the RO, the appellant and her son noted that the Veteran had received Social Security Disability benefits prior to his death.  They further testified on the circumstances of his illness and death and on the opinion of the private oncologist.  

In January 1998, the Board remanded the appeal for the RO to obtain from the oncologist a rationale and medical references to support his understanding of a relationship between the Veteran's brain tumor and Vietnam service and for an opinion on the same issue by an appropriate VA specialist. 

In a March 1998 letter, the oncologist provided the appellant with two one-page abstracts of studies addressing cancer and Vietnam service.  For brevity throughout this decision, the Board will cite specific studies by the last name of the lead author or, if not provided, the name of the publication and the publication date.  In the Archives of Internal Medicine, 1990, the author reported that a study of 1157 men showed a higher risk of non-Hodgkin's lymphoma among Vietnam veterans with increased risk by length of service and by sea-based Navy service.  In Thomas, 1990, the authors surveyed 1000 Army Chemical Corps servicemen who mixed and applied herbicide from 1965 to 1971 and found statistically significant deaths from cirrhosis and motor vehicle accidents.  Two deaths from brain cancer were not greater than the expected number.  The authors of both studies were unable to demonstrate a specific cause.  

In July 2003, a VA physician of unknown specialty noted a review of the claims file including the Veteran's medical history and the oncologist's letters and cited studies.  The physician noted that the two studies cited by the oncologist addressed increased risks of forms of cancer other than brain cancer.  The physician noted that the IOM committee in Veterans and Agent Orange, Update 2000, concluded that there was limited/suggestive evidence of no association between herbicides and brain cancer.  The physician concluded that the then current literature "showed no definite link" for such association.  

In May 2005, the appellant's service organization representative submitted three previous decisions by the Board relevant to service connection for different forms of brain cancer in veterans with Vietnam service and presumed exposure to herbicide.  Board decisions are not precedential and are decided on the individual facts of the case.  38 C.F.R. § 20.1303 (2011).  The Board will consider general comments and opinions that were relevant but not unique to the specific Veteran's cases.  

In a 2004 appeal, one private oncologist and two physicians concluded that a sea-based Navy Veteran's lymphoproliferative disorder of the brain was rare but could be related to exposure to chemicals including herbicide.  Two physicians cited no references and the third noted that no studies corroborated his finding.  The Board granted service connection because there was no evidence to the contrary.  Neither the Board nor any physician mentioned specific NAS or other epidemiologic studies. 

In a 2001 appeal, one private physician cited unidentified studies that there was a higher risk of brain tumors in agricultural workers and that Agent Orange was similar to agricultural products.  There was no supporting evidence for that conclusion.   A VA Chief of Hematology and Oncology noted unspecified epidemiologic studies that consistently showed a relationship of that Veteran's astrocytoma with herbicide and concluded that an association was possible despite the absence of any "legislation."  Another private physician cited unidentified studies showing an association between herbicide and the cancer.  However, the VA Chief of Public Health and Environmental Hazards cited the NAS Update 1998 that found a limited/suggestive evidence of no association.  The Board granted service connection because of the three opinions in favor of an association, two were from oncologists and two were from treating physicians presumed to be more familiar with the Veteran's specific case.  The Board did not discuss the NAS studies. 

In a 1998 appeal, the Board considered opinions from an attending physician and a neurologist.  Both noted that the Veteran's astrocytoma "could be related to Agent Orange exposure."  The Board granted service connection noting that no other evidence was of record and did not discuss any epidemiologic studies.  

In a May 2005 brief, the appellant's representative contended that it was unreasonable for VA to grant these claims on the possibility of a relationship of brain cancer to herbicide and not other claims on a case specific basis.  The representative contended that the appeals above "put VA on notice of a strong possibility of a medical link between Agent Orange and brain tumors."   The representative contended that the two opinions of record in this case were in equipoise and thus service connection was warranted.   

In June 2005, the Board denied service connection for the cause of death and for DEA.  The Board acknowledged that presumptive service connection was not available.  The Board considered the opinions of the oncologist and the VA physician and the epidemiologic studies in the NAS reports to date as evidence for direct service connection.  The Board concluded that the extensive NAS study analysis warranted greater probative weight than the opinion of the oncologist and his cited studies.  

In June 2006, the Court vacated and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  The parties to the Joint Motion found that VA did not fulfill the duty to assist by failing to obtain SSA disability benefit records.  In January 2007, the Board remanded the appeal to obtain those records and another opinion from an "appropriate VA specialist."  

In September 2007, an SSA representative reported that all the Veteran's records had been destroyed.  

In September 2007, a VA physician specializing in internal medicine and nephrology noted a review of the claims file, commenting that there were no records of the Veteran's hospitalization immediately preceding his death.  The physician briefly concluded that the fatal brain tumor was not incurred or aggravated by Agent Orange exposure citing the "Agent Orange Review, July 20, 2006" and commenting that there was "no conclusive evidence" that Agent Orange caused the Veteran's disease.   Although NAS published a 2006 update to Veterans and Agent Orange, the specific reference is not clear.  The physician provided no additional rationale.  

In May 2008, the Board denied service connection for the cause of death and for DEA.  The Board weighed the probative value of all supportive and negative medical opinions discussed above and assigned greater weight to the opinions of the VA physicians in 2003 and 2007 because they based their opinions on a review of the available medical records and the opinions and studies cited in the materials in the claims file. The Board placed less probative weight on the opinion of the Veteran's attending oncologist because his rationale was based on two studies that addressed another form of cancer (non-Hodgkin's lymphoma) and a different form of occupational exposure (mixing chemicals vice the Veteran's occupation as a military police officer, both different from the Veteran's case.  Moreover, the second study actually found no increased risk for brain tumors above the expected number in the population.  The Board placed little probative weight on the non-precedential decisions as they did not represent a consideration of this Veteran's history and the evidence presented.  

In March 2009, the Court vacated and remanded the Board's decision for compliance with the instructions in a February 2009 Joint Motion for Remand.  The Veteran's current representative was a party to the Joint Motion and now continues representation before the Board.  The parties found that the Board's reasons and bases for weighing the probative value of the evidence were inadequate for two reasons.  First, the parties contended that the 2007 VA specialist was a nephrologist and that the Board failed to explain why this physician was an "appropriate specialist" as required in the remand instructions.  Second, the parties rejected the two VA opinions as "compromised" because the physicians used an incorrect legal standard of "definite" or "conclusive" evidence.  The parties also noted that the Veteran had submitted multiple written opinions from the attending oncologist that were not given greater weight. The Joint Motion directed the Board to obtain another VA medical opinion conforming to the legal standard, "at least as likely as not." 

The Board does not see where the February 2009 Joint Motion is based on much more than a disagreement with the Board's weighing of evidence.  There are no legal errors or inadequate examinations or reasons and bases.  Further, the Joint Motion contains some error and/or omission.  

First, while the parties to the Joint Motion indicate that the 2007 VA examiner is a nephrologist, and that they wish more reasons and basis for why an opinion from a nephrologist is appropriate, the Board points out that the 2007 VA examiner is also board certified in internal medicine as noted in the internet materials footnoted by the parties.   To date, the Board sees no reason to find problems with the 2007 VA examiner's opinion, and, moreover, the parties provide no facts or reasons to challenge the competency of his opinion.  Courts have given the Board guidance as to when to question the competency or expertise of a VA medical examiner.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  It is arguable whether any particular physician trained in oncology could offer a more probative opinion.  Here, the parties offer no competent and substantive challenge.  Furthermore, the Board considered the opinion of the attending oncologist and assigned less probative weight for clearly expressed reasons.   
Second, the Board concludes that the parties erred in finding that the VA opinions were "compromised" because of the physicians' use of the wrong legal standard, citing Gabrielson v. Brown, 7 Vet App. 36, 39-40 (1994) for the principle that VA may not evade the responsibility to provide reasons and bases by simply adopting a medical opinion as its own.  This legal argument fails for two reasons.  The cited case law does not address or impose any requirement for medical practitioners to express opinions using legal standards or that such opinions are inadequate or "compromised" if a practitioner chooses certain terminology.  It is for VA adjudicators including the Board to apply the legal standards and explain the reasons for the assignment of probative weight.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  Here, in the opinion in question, the physician expressed his concurrence with the conclusion of an IOM panel that found limited/suggestive evidence of no association and in his own words articulated his opinion that there was no definite link.  At no place in the decision did the Board require "conclusive" or "definite" links of the disease to herbicide exposure.  Rather, the Board explained and assigned more or less probative weight because physician based an opinion on his own assessed degree of confidence in the state of medical and epidemiologic research.  The Board assigned probative weight to the physicians' familiarity with the specifics of this case and with their personal assessments of relevant medical research.  Notably, the attending oncologist stated his understanding that the Veteran's type of brain tumor had been found to be related to herbicide.  The parties apparently did not object to the degree of confidence expressed by this physician.  For these reasons, the parties' Joint Motion is based entirely on a disagreement with the assignment of probative weight to the evidence.  The Motion fails to establish any inadequacies in the medical evidence or opinion and fails to show that the Board did not explain the reasons for its decision or apply an erroneous legal standard.  Therefore, the Joint Motion has no merit and seeks to controvert the principles of finality and a single appellate review by the Department, absent an arbitrary and capricious or legal error.  38 U.S.C.A. §§ 7104 (a), 7261(2) (West 2002).    

Nevertheless, the Board has no discretion and must remand this matter for compliance with the Court's March 2009 order granting the parties' Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion).  

In July 2009, the appellant's representative submitted five published medical studies that have been associated with the claims file.  The representative requested that the VA medical specialist tasked to provide an opinion by the Joint Motion consider the studies.  These studies will be further discussed below.   In September 2009, the Board remanded the appeal to obtain a review of the claims file and an opinion by a VA oncologist whether it is at least as likely as not that the Veteran's brain tumor was incurred or aggravated by service including exposure to herbicide.  The Board also directed that an opinion be provided by a cardiologist as the Veteran's death certificate also listed cardiorespiratory arrest as an immediate cause of death.  

In October 2009, a VA physician reviewed the claims file and noted that the Veteran had been diagnosed with hypertension during his lifetime.  He had not claimed or been awarded service connection for this disease.  The physician reviewed the available private treatment records of his end-of-life care and concluded that hypertension or any chronic cardiovascular instability were not causes of death. 

In October 2009, a VA oncologist noted a review of the claims file including the two abstracts of medical studies submitted by the private oncologist in 1998 and the five studies submitted by the appellant's representative in 2009.  The oncologist also noted a review of a VA notice of the Secretary of Veterans Affairs 2007 review and decision on health outcomes not associated with exposure to herbicide.  
72 Fed. Reg. 32,395 (Jun. 17, 2007).  The oncologist noted that the abstracts of studies submitted in 1998 were not probative because one addressed non-Hodgkin's lymphoma and another noted that the small study size and lack of specificity regarding exposure were such that a cause for brain tumors could not be attributed to any single event.  The oncologist did not note the relevance or probative value of the study's report that the two incidents of brain tumors were not above the expected number for the sample population.  The oncologist noted a review of the five studies submitted in 2009 and discussed the findings and relevance to the Veteran's disease.  The Board will review the studies in more detail below.  The oncologist concluded from the review of the claims file including the earlier opinions and studies submitted by the appellant that it was not likely that the Veteran's glioblastoma was incurred or aggravated in service including from exposure to herbicide because there was no "substantial proof" of causality.  

In correspondence in April 2010, the appellant's representative again challenged the standard of proof used in the VA medical opinions.  The representative agreed that there is no conclusive or definitive proof of causation but that the legal standard does not require the appellant to prove certainty.  The representative noted that the standard was less than a preponderance of evidence because any reasonable doubt is resolving in favor of the appellant.  The representative called attention to the supporting evidence provided by the attending oncologist from 1993 to 1998 and submitted an additional medical opinion.  

A physician at a private hospital in Minnesota specializing in emergency medicine noted a review of medical records made available to him including the VA opinions in 2003, 2007, and 2009.  The physician cited ten individual medical studies that suggested an increased risk of brain tumors in agricultural, mechanical equipment operation and repair, and (in one study) military occupations.  He cited the original 1994 IOM study for the proposition that there is a biological plausibility of a relationship between brain tumors and herbicides.  He did not address the remaining conclusions of this study or indicate any review of the eight updates.  The physician concluded without explanation that the herbicide exposure in these studies was from the chemical components used in tactical herbicides in Vietnam.  The physician noted that these studies suggested a causal relationship and that the Veteran had no other major risk factors.  Therefore, the physician concluded that it was more likely than not that the Veteran's brain tumor was caused by Agent Orange exposure.  The physician did not address the Veteran's family history of cancer or that one of his cited studies discussed genetic factors as having a role (Fisher, et al, 2007).  As this physician used a legal standard in his opinion, the representative contended the standard for service connection had been met.  Notably, the representative did not explain how a specialist in emergency medicine at private hospital in a distant state might be "appropriate" but a VA specialist in internal medicine was not, contrary to his position as a party to the February 2009 Joint Motion.   

In correspondence in December 2010, the representative submitted a letter opinion from an oncologist and surgeon practicing in San Diego with a waiver of consideration by the RO.  The surgeon summarized the Veteran's military and medical history.  The surgeon noted that contaminant agents in the tactical herbicides used in Vietnam are retained in the body for many years, can cause an aberration in gene expression, and have been classified by the Environmental Protection Agency as carcinogenic to humans.  He further explained the biological process of chromosomal damage lowers the immune process and cited the IOM Update 2008 for the biologic plausibility of a relationship.  He further noted that in this study, the IOM modified its conclusion of limited/suggestive evidence of no association to inadequate or insufficient evidence to determine an association.  The surgeon concluded that "there is no reason to think additional basic science knowledge and epidemiologic evidence will not cause some conditions on the list, such as brain cancer, to be more definitively linked to Agent Orange exposure in the future."   He noted that the type of brain tumor experienced by the Veteran was rare and that he had no other exposure to hazardous chemicals and no family history of brain cancer.  He did not note awareness or discuss the family history of other forms of cancer.  

In January 2011, the Board requested additional VHA and independent medical opinions.  

In March 2011, a VA oncologist noted a review of the claims file that included all the opinions and references discussed above.  The VA oncologist summarized the Veteran's military and medical history.  He noted that he performed additional literature review and cited the IOM Update 2008 section on brain cancer for the conclusion of inadequate/insufficient evidence to determine an association between 
brain tumors and herbicide.  The VA oncologist also cited a study published in the journal Cancer, 2008, in which the authors reported a review of previous studies over decades of research.  The authors acknowledged that the only environmental hazard conclusively associated with brain tumors was exposure to ionizing radiation, yet they also discussed early studies of polycyclic hydrocarbons shown to cause brain tumors in laboratory animals. The authors provided several reasons why studies in humans were insufficient to yield medically conclusive results.  In a May 2011, addendum, the VA oncologist provided his opinion that in this Veteran's case, it was less likely than not that the brain tumor was related to exposure to herbicide in Vietnam.  

In correspondence in August 2011, the appellant's representative continued to contend that the positive evidence outweighed the negative evidence and in particular that conclusive or definite evidence was not required, citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this case, the Court discussed the evidentiary standard to be applied in VA claims and discussed the standard for reasonable doubt.  

A veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail...  A veteran seeks benefits and the evidence is in relative equipoise, the law dictates that veteran prevails...  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.

Id. 

The representative noted that the 2011 VA oncologist's opinion failed to address the Veteran's individual medical history and risk factors and should be given no probative weight, whereas the opinions that he previously submitted provided extensive analysis of the individual history and medical research. 

In January 2012, a professor of neurology at a university medical center noted that he had clinical experience with patients with brain cancer and malignant glioblastoma.  (A letterhead indicated that the professor was the director of a memory disorders program.)  The professor noted a review of the claims file which included all the evidence an opinions discussed above.  The professor noted the conclusions of the IOM committee in Update 2006 (published in 2007) and that he reviewed IOM Update 2010 and the conflicting medical opinions of record in this case.  The professor noted that VA's inclusion or exclusion of certain forms of cancer from the list of those diseases found to be presumptively related to herbicide has been controversial because experiments with human subjects are not possible.  He noted that the best data remains epidemiological which is predictive in the aggregate but cannot accurately predict individual risk.  He explained that experiments with animals can be controlled and can result in stronger conclusions but that animal data does not always reliable extrapolate to man.  The professor noted that research remains necessary and on-going and that the possibility of a relationship cannot be excluded.  However, the current state of research is that the cause of most brain cancer remains unknown and that if any environmental exposure increases risk it is ionizing radiation and not chemical exposure.  He concluded that there is inadequate and insufficient evidence to support a probably of greater than 50 percent generally and in the Veteran's case it was unlikely or less than 50 percent probability of a relationship of malignant glioblastoma to herbicide exposure.  

In correspondence in June 2012, the appellant's representative submitted an additional letter opinion from the San Diego surgeon.   The surgeon noted that a known risk factor for the Veteran's tumor is ionizing radiation and the Veteran was not exposed to that hazard.  However, the cellular and molecular damage caused by the designated herbicide chemicals is a similar mechanism.  He contended that the professor's opinion was mere parroting of the IOM study and thus not independent.  The surgeon concluded that the professor's interests as a neurologist were limited to cognitive behaviors, memory disorders, Alzheimer's Disease, and neurodegenerative dementias and not cancer.  The surgeon noted that the professor had not demonstrated an interest in understanding the mechanisms by which normal cells become malignant and therefore was unqualified to reach the conclusion noted in the report.   The representative also contended that the professor failed to provide a rationale for his "less than 50 percent" conclusion and cited only a perceived lack of evidence of the "greater than 50 percent" conclusion.  Further, he contended that the professor did not consider the Veteran's medical history including a lack of other risk factors.   



Analysis

Veteran's History 

Service treatment records are silent for any symptoms, diagnoses, or treatment for any brain or neurological diseases or injuries.  The file contains no records of post-service occupations or activities.  The earliest post-service medical records show the first manifestations of symptoms in 1992, many years after service.  The attending physician did note a strong family history of several types of cancer but not brain cancer.  Personnel records showed service in Vietnam during a period of time when he was presumed to have been exposed to the designated chemical agents present in the tactical herbicides used during the conflict.  As with many similarly situated servicemen and women, the degree of his exposure is unknown.  However, his duties as a military policeman do not rise to the degree of contact experienced by personnel engaged in handling or dispersing the herbicide.  

None of the providers of medical opinions acknowledged or discussed the relevance of the Veteran's family history of other forms of cancer.  There is no evidence anywhere in the record of the Veteran's post service activities or occupations.  Therefore, the Board concludes that the categorical statements made by the emergency medicine physician and the oncologic surgeon that the Veteran had no risk factors other than military herbicide are speculative and not based on any evidence of record.  This indicates a superficial review of the records and decreases the probative value and credibility.  However, other medical opinions also did not address these issues and some of the cited studies noted that genetic risk factors were small.  The Veteran had no family history of his specific type of cancer.  Therefore, the Board does not identify or consider other risk factors but does not conclude that they do not exist thus singling out herbicide as the only possible causative factor.  

Neither the records nor any credible medical reviewers identified evidence to show a particular or unique aspect of the Veteran's military exposure or medical history.  Even though the claim must be evaluated under the criteria for direct service connection, the dispositive evidence and opinions arise from the research in biologic mechanisms and plausibility and epidemiological studies that are the same as those considered by the Secretary for presumptive service connection for similarly situated veterans with no other risk factors.  Fundamentally, the appellant is challenging the evidence and conclusions made by the Secretary's regarding a presumption but on an individual case basis.  

Previous Board Decisions

As noted above, Board decisions are not precedential, but the Board will consider the observations and opinions contained therein that are relevant generally to the relationship of brain cancer to herbicide.  The Board rejects the veterans service organization representative's contention that these decisions place VA on notice that a relationship has been demonstrated to a degree satisfactory to grant service connection in all future cases.  Should that become the case, the relief will be a change to the statutes and regulations, or a precedential decision by a court of appropriate jurisdiction.  The Board addresses each case on its merits that includes the specific facts, issues, arguments, evidence of record and state of the law at that time.  

In the 2004 appeal, the Board considered three medical opinions.  None noted any relevant medical studies including many by IOM publish by that time.  The Veteran was a sea-based Navy veteran who, like the Veteran in this case, served in Vietnam but in an entirely different occupation with potential of exposure to other hazards.  The two supporting opinions were conditional, and the Board granted service connection because there was no contrary evidence. 

In the 2001 appeal, one opinion addressed higher risk in agricultural workers who used herbicides and provided conclusions without rationale or reference to medical research.  Others suggested only the possibility of an association without citation to specific studies.  A VA opinion addressed an early IOM study that concluded no association.  The Board granted service connection because it found two supporting opinions were from treating physicians more familiar with that Veteran's case. 

In the 1998 appeal, two physicians offered conditional opinions.  The Board granted service connection because there was no other evidence and made no reference or discussion of any studies.  

The Board finds that none of the general observations and opinions internal to these decisions warrants probative weight in this case.  Many were conditional, addressed other forms of occupational exposure, and with one exception failed to discuss in any level of detail the results of medical studies including the work by the IOM.  Therefore, the Board places no probative weight on the general medical evidence considered at the time or on the outcome in any other Board decision.  

Specific Studies of Record

In evaluating specific medical and epidemiologic studies, the Board specifically will not attempt a medical evaluation or develop its own medical opinion.  the Board has no medical expertise and such evaluations and opinions are prohibited.  However, the Board will perform a lay reading of the studies that are of record and the most recent IOM Update 2010.  Attention has been drawn to these documents by the appellant and many of the medical opinions.  The lay assessment will be to determine the relevance of the material to the Veteran's case; the nature, extent, and thoroughness of the study; the author's qualifications; the level of confidence assigned by the author; and the assessment and level of confidence by study reviewers.   

Many of the epidemiologic studies refer to relative risk (RR).  This is defined as the ratio between the incidents of a disease among individuals with a given risk factor to the incidence among those without it.  Dorland's Illustrated Medical Dictionary, 1468 (28th Ed. 1994).  Therefore, a value greater than 1.0 indicates some increased risk for the given risk factor.    

As discussed above, the two abstracts of studies submitted by the Veteran's attending physician in 1998 are not relevant as one addresses another form of cancer already found to be associated with herbicide exposure and the other addresses a small group of chemical handlers with no unexpected number of cases of brain cancer.  These studies warrant no probative weight.  

Basil, et al, 2007 was a Canadian university compilation of other studies of the cancer effects of pesticides.  The VA oncologist noted that the authors provided one small paragraph postulating evidence of an increased risk of brain cancer from pesticides in 11 studies with short study descriptions in the footnotes.  All were associated with agricultural and home use of pesticides and not simple presence in treated areas.  Many addressed childhood cancers from parental exposure.  One study was of a group of golf course superintendents.  The VA oncologist found this study not to be applicable to the Veteran's case.  The Board concurs with this opinion as there is no information to show whether the agricultural pesticides had similarities to the tactical herbicides encountered in Vietnam and involved subjects who mixed and dispersed the pesticides.  The Board assigns very low probative weight. 

Rodvall, et al, 1996, is a study of approximately 192 cases and 192 match controls of patients with glioma in central Sweden with information obtained by questionnaire.  The study determined relative risk of developing the disease by various civilian occupations.  Mining and chemical manufacturing RR's were greater than 2.0 while agricultural, finance, and real estate occupations were 0.9 to 1.3.  The oncologist found that the study must be interpreted cautiously.  The Board concurs with this opinion and assigns low probative weight in this case noting that the chemicals involved were not the specific agents in tactical herbicides.  The study considered a wide variety of types of exposure including to agents such as dust and paints and a wide variety of occupations.  The authors noted that the results should be used cautiously because of the small populations.  RRs greater than 2.0 were noted only for exposure to radiation, plastic materials, and solvents with the number of cases with exposure noted as 15, 20 and 9, very small numbers in a small population.  The Board assigns low probative weight.  

Provost, et al, 2006, was a study of agricultural workers with brain tumors in France from 1999 to 2001.  The workers were exposed from mixing and applying pesticides and performing tasks on reentry to treated areas.  Sixty of 442 subjects developed gliomas.  The authors concluded that a statistically significant increased risk for glioma was shown in the highest quartile of the affected population particularly with the use of pesticides also containing a fungicide.  Treatment of house plants also was an associated increased risk.  The authors recommended further study to narrow the types of pesticides used.  The Board assigns some probative weight to this study because it includes those subjects who reentered treated areas.  However, the pesticides were of great variety and there is no indication of the presence of the designated contaminants in the tactical herbicides.  

Brownson, et al 1990 studied cancer of the brain in 21 occupations in Missouri from 1984-88.  Higher than expected risks were noted in printing and publishing, farming, social science occupations, and police and fire protection services.  The Board assigns low probative weight to this study because the nature of the suspected hazard causing the increased risk was not identified.  The study did show an increase for police detectives, an occupation related to that of the Veteran in service.  The study did show that farmers were suspected of use of pesticides of unknown composition.  

Davis, 1992, performed an assessment of other studies by the World Health Organization from 1964 to 1986 for all types of cancer related to agricultural work in developing countries.  The authors concluded that there was an increase in the numbers of cases of brain cancer over time with increased rates among farmers.  The authors noted that explanations were not available.  The Board assigns no probative weight to this study as it is very general reported only a long term increase in many cancers associated with the use of unidentified chemicals by farmers in developing countries.  

IOM Update 2010

Several providers of medical opinions cited the results of the IOM study and updates throughout the period of time covered by this appeal.  Several also concluded that the body of medical knowledge and epidemiologic data and conclusions has advanced or evolved over time.  Therefore, the Board obtained a complete copy of the most recent 800 page Update 2010 and reviewed Chapters 1 through 4 containing introductory material, summary of conclusions, evaluation methodology, herbicide exposure, and biologic plausibility; the portion of Chapter 7 relevant to brain cancer; Chapter 12 conclusions; and Appendix D biographies of the committee members.  

The committee stated clearly that the work does not address individual Veteran cases and that the committee's entering position was neutral.  The committee acknowledged that "the absence of evidence is not evidence of absence."  IOM Update 2010, 32. 

The committee for Update 2010 was composed of fifteen doctoral level researchers and university professors with degrees and experience in many areas including medicine, toxicology, epidemiology, biochemistry, and neurophysiology.   The Board concludes that the committee members are competent and credible in providing the assessment of the state of medical and epidemiological research because of the level of medical and scientific training, experience of the members, the scope of the studies considered, and the neutrality of the analysis.  The committed report was peer reviewed by fifteen additional professors or government agency officials (none from VA) in similar fields of experience and study. 

The committee provided an entire chapter discussing the mechanisms, pathways, and cellular and molecular processes involved in the absorption or ingestion of the specific contaminants in the tactical herbicides.  The committee discussed genotoxicity and carcinogenicity of these substances in much greater detail than in the San Diego surgeon's letters.   In the specific evaluation of brain cancer, the committee concluded that no animal studies have reported an association between exposure to the chemicals of interest and brain cancer but referred the reader to the general chapter on biologic plausibility.  Both the emergency room physician and the surgeon cited portions of the IOM study in their analysis.  From a lay reading of the committee's report and oncologist's letter, the Board concludes that both sources describe plausible biologic mechanisms for the causation of disease by tactical herbicide in general and brain cancer by extrapolation, albeit with considerable limitation in extension to the human processes including chemical specificity, degree and nature of exposure, and individual genetic and health factors. 

The committee defined the long standing criteria for the study conclusions regarding an association between specific diseases and herbicide exposure.    Sufficient evidence of an association is established when a positive association has been observed in which chance, bias, and confounding have been ruled out.  Limited or suggestive evidence of an association is established when well-conducted study outcomes with strong findings suggest an association but chance, bias, and confounding cannot be ruled out.  Inadequate or insufficient evidence to determine an association is assigned when the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion and the studies fail to control confounding, have inadequate exposure assessments, to fail to address latency.  Limited or suggestive evidence of no association is assigned when several studies over the full range of human exposure do not show a positive association to any range of human exposure, IOM Update 2010, 17-18, Table 1-1.  

The committee categorized the available studies in three groups and considered the number of studies as follows:  Vietnam Veteran studies (16 studies), occupational studies (41 studies), and environmental studies (8 studies).  The committee discussed the most recent 2009 and 2010 studies in detail.  The committee concluded that the studies warranted the inclusion of brain cancer in the category of inadequate or insufficient evidence of an association.  This category was initially assigned in Update 2006 and revised from the category of limited or suggestive evidence of no association.    

Assessment of Medical Opinions 

The Board concludes that all the supportive and non-supportive medical opinions are competent and credible as they are provided by medical care providers with education and experience in medicine, biology, and the review of medical treatises involving epidemiology.  Although none have demonstrated specific training in epidemiology, as have some members of the IOM committee, the Board concludes that the opinion providers have sufficient training to read and evaluate the results of epidemiologic studies.  The Board rejects the appellant's contention that specialists in internal medicine and neurology are unqualified while asserting that a specialist in emergency medicine should be assigned at least equal probative weight.  The Board concludes that the surgeon's comments that a professor of neurology is unqualified because he did not demonstrate an understanding of biological mechanisms nor has interests in other areas is entirely without merit.  This surgeon offers no basis for these attacks.  The Board is unable to conclude that a professor of neurology has a level of knowledge of biochemistry greatly less than a practicing oncologist or that the professor is unfamiliar with the development and causes of cancer, particularly because the professor stated credibly that he had more than 16 years of clinical experience treating patients with brain cancer and malignant glioblastoma.  The Board assigns less probative weight to the surgeon's opinions in part because of his unsupported challenges to the professor's qualifications.   

The Board is mindful that a lay or medical opinion may not be rejected solely because statistical analysis does not support placing the disease on the list for presumptive service connection as this would circumvent the entitlement to consideration on a direct basis.  Polovick, 23 Vet. App. at 55-56.   However, statistical analysis can be a factor but must include the total analysis and be assigned probative weight.  Id. at 52-53.  In this case, the Board does not reject any medical opinion.  The Board specifically does not reject any medical opinion solely on the basis that the Veteran's disease was not subject to presumptive service connection.  The Board places probative weight on the single physician opinions as follows. 

The Board places low probative weight on the opinions of the attending oncologist from 1994 to 1998.  After several opinions with no supporting explanation or references, the oncologist cited two studies that addressed a different form of cancer and that showed no increase in tumors among patients with herbicide exposure.  

The Board places some probative weight on the opinions of the emergency room physician, the surgeon, the professor, and the three VA physicians as they all indicated a review of the Veteran's medical history to some extent and the opinions of record prior to their review.  The VA physicians and the professor noted reviews of the claims file and the emergency room physician and surgeon noted review of an unspecified set of records.  All acknowledged the Veteran's presence in Vietnam and presumed exposure although none addressed his military or post-service occupations.  The Veteran's record does not show military occupations associated with the direct handling or dispersing of herbicide.  None of the opinions addressed the Veteran's strong family history of other forms of cancer.  The Board places somewhat less probative weight on the conclusions of the emergency room physician and surgeon that the only risk factor in the Veteran's history was exposure to herbicide and therefore must be considered at least as likely as not the cause of his disease.  First, there is no evidence in the record that the Veteran did or did not have other risk factors including whether a family history of other forms of cancer could be considered a factor.  Second, although the Board agrees with the IOM committee that the absence of evidence does not mean the evidence of absence, a conclusion by process of elimination in this case is unsupported by a substantial body of other evidence.  If a conclusion by process of elimination were sufficient, then patients with no exposure to herbicide would never develop brain tumors and the association of herbicide to brain cancer would be conclusive and it is not.  Further, the surgeon explains that exposure to radiation, a confirmed risk factor, causes the same cellular damage as the herbicide contaminant, yet he fails to explain why similar outcomes are not so shown in the epidemiologic studies.  

The three VA physicians and the professor considered the Veteran's personal history but found little on which to base an opinion.  Rather, they placed greater weight on the epidemiologic studies evaluated by the IOM.  The emergency room physician cited ten studies, some of which were considered by the committee.  None involved exposure to tactical herbicides by Vietnam veterans.  Further, the physician contended that the studies demonstrated significant increased risks but provided no detailed explanation and based his more likely than not opinion on this basis and on the process of elimination theory.  

The emergency room physician and surgeon concur with the IOM committee that a biological mechanism exists in theory and has been demonstrated in laboratory animals.  Therefore, the Board assigns less weight to the oncologist's criticism that the professor's opinion is not independent and merely a "parroting" of the IOM analysis.  The surgeon provides no epidemiologic analysis of his own and relies substantially on the IOM conclusions on the biologic mechanisms.  Further, the surgeon further cites the Update 2008 for the committees change in category from no association to inadequate and insufficient evidence of an association speculating only that in the future additional study may be "more definitively linked."  Notably, he does not explain why his reliance on certain findings in the Update 2008/2010 does not negate the independence of his opinion.  

The Board reviewed the lay and medical evidence to identify any other factors unique to the Veteran's history that would weigh for or against a relationship of his brain cancer to service other than biological theories and statistical risk factors.  As there are none, the Board concludes that in this Veteran's case, all opinions including the IOM committee showed that there is biologic plausibility.  The issue of a relationship of the Veteran's exposure to his brain cancer then falls to an assessment of the weight of epidemiologic evidence.  

Conclusion

The Board places substantially greater probative weight on the analysis and conclusions of the IOM committee in Update 2010.  The work was performed and reviewed by a large number of experts and considered a large number of relevant studies including many that assessed the incidents of brain cancer specifically among Vietnam veterans with exposure to the tactical herbicides.   As there is nothing in the record to uniquely distinguish this Veteran's medical and occupational situation, the Board finds the epidemiologic information to be the dispositive factor in this case.  The Board does not count votes to determine whether the legal standard of at least as likely as not has been met.  Rather, the Board finds the IOM committee's assessment the most thorough, compelling, and neutral evidence.  The committee clearly considered the biologic plausibility factor championed by the surgeon and emergency room physician and continues to find that there is insufficient or inadequate evidence of an association.  Even though this evidence was used by the Secretary to determine presumptive service connection, the statistical evidence warrants substantial weight in the consideration of direct service connection in this case absent other factors unique to the Veteran.  

The Board considered whether the principal of reasonable doubt or equipoise is applicable in this case.   The Board concluded that there was no unique feature of the Veteran's history and course of illness to separate his case from the statistical analysis.  Weighing of evidence was not determined by a vote count of individual opinions but rather by the credibility of the opinions and degree of expertise and research to support the findings.  The weight of the credible and probative evidence demonstrates that the cause of the Veteran's death, glioblastoma multiforme manifested after service and was not related to service including exposure to herbicide.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although service connection is not warranted on the basis of the evidence presented at this time, the Board advises the appellant that future research may ultimately justify a favorable outcome and may constitute new and material evidence to reopen the claim.  

Dependents' Educational Assistance
  
DEA allowance under Chapter 35, Title 38, United States Code may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the veteran: (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807. 

As noted previously, at the time of the Veteran's death, service connection was not in effect for any disabilities.  Thus, he had not been assigned a total and permanent disability rating for a single service-connected disability.  The Veteran died after his discharge from service from a disease that has been determined not to be a service-connected disease (as indicated above, service connection has not been established for the cause of the veteran's death). 

Under these circumstances, the appellant does not meet the basic eligibility requirements for entitlement to Chapter 35 Dependents' Educational Assistance, and her claim, therefore, must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to Dependent's Educational Assistance is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


